Cite as 2017 Ark. App. 155


                 ARKANSAS COURT OF APPEALS
                                    DIVISIONS I, II & III
                                      No. CR-16-522


                                                    Opinion Delivered   March 8, 2017

ALEXANDER POKATILOV                                 APPEAL FROM THE LONOKE
                   APPELLANT                        COUNTY CIRCUIT COURT
                                                    [NO. 43CR-14-167]
V.
                                                    HONORABLE SANDY HUCKABEE,
                                                    JUDGE
STATE OF ARKANSAS
                                  APPELLEE          AFFIRMED


                               LARRY D. VAUGHT, Judge

       A Lonoke County jury found Alexander Pokatilov guilty of possession of a Schedule

VI controlled substance (marijuana) with the purpose to deliver. On appeal, Pokatilov argues

that (1) there was insufficient evidence to support his conviction; (2) the circuit court abused

its discretion by rejecting his proffered instruction on constructive possession; (3) the circuit

court abused its discretion by refusing to reinstruct the jury with his proffered instruction on

constructive possession; and (4) the circuit court erred in denying his motion to suppress

evidence seized as a result of an illegal search. We affirm.

       Pokatilov was an owner-operator of an automobile-transport carrier that moved

vehicles from coast to coast. On March 6, 2014, he was carrying six vehicles when he was

pulled over by Officer Jeremy Watkins of the Arkansas Highway Police on Interstate 40 in

Lonoke County. At trial, Watkins testified that he observed a large commercial carrier loaded

with vehicles drive several times over the white line onto the shoulder where there was ice left
                                   Cite as 2017 Ark. App. 155

over from a snowstorm. Watkins stopped the vehicle.1 Watkins advised Pokatilov that he was

not keeping his vehicle in his lane, and Pokatilov became argumentative and said he was

driving fine.

       Watkins testified that he was certified by the Department of Transportation to conduct

inspections on commercial vehicles and that it is standard procedure to obtain and review the

truck and trailer registration, commercial driver’s license, logbooks, and bills of lading on each

automobile being transported. He instructed Pokatilov to produce his paperwork. According

to Watkins, several things in the paperwork aroused his suspicion. He found excessive

downtime in the logbooks, which was uncommon because carriers do not get paid for

downtime. He stated that the logbooks showed Pokatilov to be off duty from February 9 to

February 18 and from February 21 to March 3. Watkins also testified that the bills of lading

were not filled out properly; they seemed “very, very generic.” Some showed a customer’s first

name and no last name. Others did not have a customer name on them at all.

       Pokatilov told Watkins that he had loaded the cars onto the trailer and that he knew

there were items in some of the vehicles. Watkins also thought Pokatilov, who was sitting in

the patrol car by this time, seemed nervous. When Watkins asked Pokatilov if he allowed

people to put personal belongings in the cars he hauled, Pokatilov brought up the topic of

marijuana, stating that if a vehicle he was carrying smelled like marijuana, he would report it

to law enforcement. Watkins asked, “You don’t think there’s anything illegal in any of them?”

Pokatilov responded, “Not really.” Watkins testified that these indicators of criminal activities




       1The     encounter with Pokatilov was videotaped and played at trial.
                                                 2
                                 Cite as 2017 Ark. App. 155

caused him to ask Pokatilov if he minded if Watkins searched the vehicles on the carrier, and

Pokatilov answered, “Nope, not at all.”

       One vehicle stood out to Watkins—a 1995 Chevy Tahoe. Watkins was suspicious of

this vehicle because it was the only one Pokatilov had picked up at a shopping center; the rest

had been picked up at homes. Watkins also found it odd that someone would pay more than

the 1995 Tahoe’s value to have it hauled across the country. Watkins searched the Tahoe first

and within minutes found two Rubbermaid containers and a Home Depot box in the cargo

area. Watkins opened the containers and found multiple bags of what appeared to be

marijuana.

       Gene Bangs, a forensic chemist with the Arkansas State Crime Lab, testified that he

tested twelve bags submitted by Watkins, that they were positive for marijuana, and that the

marijuana weighed 32.37 pounds. Bangs testified that marijuana is a Schedule VI controlled

substance.

       Pokatilov testified that his business is called AAA Cargo Transport and that his wife

works as a dispatcher and negotiates with brokers. He said that brokers had compiled the

information about the vehicles on the dispatch sheets. He completed each bill of lading when

he picked up a vehicle. He said filling out the bills of lading was redundant when all of the

necessary information was on the dispatch sheet. He stated that he picked up six cars in

California and Nevada for transport to North Carolina. He explained that he had excessive

downtime in Las Vegas because his carrier had broken down. He said he had to order parts,

wait for them to be delivered, and wait for the repair.




                                               3
                                  Cite as 2017 Ark. App. 155

       Pokatilov said that it was not unusual to pick up vehicles from somewhere other than

a residence and that loading a vehicle in a parking lot was sometimes necessary to avoid

damage to the vehicle. He testified that he did not think it was unusual to be hauling a nineteen-

year-old vehicle and that he did not ask why people wanted their vehicles moved. He said that

he had the keys to all of the vehicles and inspected them but that he did not look inside

containers in the vehicles. After Watkins asked for consent to search the vehicles on the

carrier, Pokatilov testified that he told Watkins, “Go for it. They’re not my cars. I’m just a

transporter.” He denied any knowledge of the presence of marijuana in the Tahoe he was

transporting, and he claimed that he was not nervous at all. The jury convicted him and

sentenced him to five years’ probation and a fine of $5,000. This appeal followed.

       Pokatilov’s first point on appeal is a challenge to the sufficiency of the evidence

supporting his conviction. When reviewing the sufficiency of the evidence, we determine

whether there is substantial evidence to support the verdict, viewing the evidence in the light

most favorable to the State. Barrera v. State, 2012 Ark. App. 533, at 4. Substantial evidence is

that which is of sufficient force and character that it will, with reasonable certainty, compel a

conclusion one way or the other, without resorting to speculation or conjecture. Id.

Circumstantial evidence can be sufficient to sustain a conviction when it excludes every other

reasonable hypothesis consistent with innocence. Id. The question of whether the

circumstantial evidence excludes every hypothesis consistent with innocence is for the jury to

decide. Id.

       Pokatilov was convicted of possession of a Schedule VI controlled substance with the

purpose to deliver pursuant to Arkansas Code Annotated section 5-64-436(a) (Supp. 2013). It


                                                4
                                  Cite as 2017 Ark. App. 155

is a Class B felony if the person possessed twenty-five pounds or more but less than one-

hundred pounds by aggregate weight, including an adulterant or diluent, of a Schedule VI

controlled substance. Ark. Code Ann. § 5-64-436(b)(4).

       Actual possession of contraband is established if the State can show that an individual

had direct physical control over it. Craig v. State, 314 Ark. 585, 589, 863 S.W.2d 825, 827 (1993).

The State does not have to establish actual physical possession; rather, possession may be

proved by constructive possession, which is the control or right to control the contraband.

Polk v. State, 348 Ark. 446, 452, 73 S.W.3d 609, 614 (2002). Constructive possession may be

inferred when contraband is found in a place immediately and exclusively accessible to the

accused and subject to his control. Id. at 453, 73 S.W.3d at 614. The State satisfies its burden

of showing constructive possession if it shows that contraband was found in a location under

the accused’s dominion and control. Id., 73 S.W.3d at 614.

       The majority of Pokatilov’s argument under this point on appeal is that there was

insufficient evidence presented at trial to prove that he knowingly possessed the marijuana. He

cites three cases for support: Fultz v. State, 333 Ark. 586, 972 S.W.2d 222 (1998); Darrough v.

State, 322 Ark. 251, 908 S.W.2d 325 (1995); and Boston v. State, 69 Ark. App. 155, 12 S.W.3d
245 (2000).

       Fultz and Darrough are distinguishable because they are joint-occupancy cases and

require the additional element that the defendant knew the matter possessed was a controlled

substance. Fultz, 333 Ark. at 596, 972 S.W.2d at 226; Darrough, 322 Ark. at 253, 908 S.W.2d at

326. In Boston, our court employed a joint-occupancy analysis, including the knowledge

element, where the facts established that the appellant was in one of two vehicles traveling


                                                5
                                  Cite as 2017 Ark. App. 155

together that were stopped by police and that the appellant had permitted a person he was

traveling with to place her suitcase containing marijuana in the trunk of his car. Boston, 69 Ark.

App. at 161–62, 12 S.W.3d at 249.

       The case at bar is not a joint-occupancy case. Pokatilov was not traveling with anyone

else, he was not stopped with another vehicle, and he was alone in his carrier when he was

stopped. Therefore, constructive possession did not require the additional joint-occupancy

element of knowledge. See Pyle v. State, 314 Ark. 165, 180, 862 S.W.2d 823, 831 (1995) (“When

contraband is found in a place under a defendant’s dominion and control a jury may infer

constructive possession, but if joint control is established, proof of knowledge of the

contraband is required.”); Barrera v. State, 2012 Ark. App. 533, at 6 (holding that the joint-

occupancy cases cited by Barrera were inapposite as he was undisputedly the only person in

the vehicle).

       The case at bar is very similar to Barrera. There a jury convicted Barrera of possession

of marijuana with intent to deliver and possession of drug paraphernalia. 2012 Ark. App. 533,

at 1. On appeal, Barrera argued that there was no evidence presented to indicate that he knew

there was contraband in the truck he was hauling on his flatbed trailer. He contended that the

truck he was towing on the trailer was open to access from the general public and that the

State failed to present any evidence linking him more definitely to the contraband. Barrera,

2012 Ark. App. 533, at 4. We affirmed the jury’s convictions, holding that the evidence

demonstrated that Barrera had immediate and exclusive access to the truck in which the

marijuana was found and that the jury could reasonably conclude that he constructively

possessed the contraband. Id. at 6. We also held that, to the extent Barrera relied on his


                                                6
                                     Cite as 2017 Ark. App. 155

testimony that he was merely driving the truck for a friend and did not know the marijuana

was in the truck, the jury was not required to believe his self-serving testimony that he did not

know there was marijuana in the truck he was hauling. Id. at 6.

       Likewise, in the case at bar, Pokatilov was the driver and sole occupant of the carrier

hauling the Tahoe that contained the marijuana. He had the keys to the Tahoe, which was

immediately and exclusively accessible to him and subject to his dominion and control. He

loaded the Tahoe onto the carrier. The dispatch sheet for the Tahoe instructed him to

“PLEASE DO A THOROUGH INSPECTION OF THE VEHICLE ON PICKUP.” The

Tahoe’s bill of lading has a handwritten mark on the “driver’s signature” line confirming an

inspection of the vehicle upon pickup, and Pokatilov testified that he filled out each bill of

lading. Pokatilov admitted that there was some “stuff” inside the vehicles. This is substantial

evidence that Pokatilov had immediate and exclusive access to the Tahoe in which the

marijuana was found; therefore, the jury could reasonably conclude that he constructively

possessed the contraband.

       In addition to Pokatilov’s immediate and exclusive access to the contraband, the jury

could have further inferred constructive possession from his suspicious behavior, which

included the discrepancies in his paperwork, his nervousness, his bringing up the topic of

marijuana, and his equivocal response of “not really” when Watkins asked him if there was

anything illegal in any of the vehicles he was transporting. Barrera, 2012 Ark. App. 533, at 6

(holding that an accused’s suspicious behavior coupled with proximity to the contraband is

clearly indicative of possession).




                                                 7
                                  Cite as 2017 Ark. App. 155

       Pokatilov argues that his trial testimony provided alternative and innocent explanations

for the above-cited evidence. However, these arguments focus on the credibility of the

witnesses, and it is well settled that it is the province of the fact-finder to determine the weight

of evidence and the credibility of witnesses. Lockhart v. State, 2017 Ark. 13, at 3, ___ S.W.3d

___, ___. Viewing the evidence in the light most favorable to the verdict, we hold that there

was substantial evidence to support Pokatilov’s conviction for possession of marijuana with

the purpose to deliver.

       Pokatilov’s second argument on appeal centers on the circuit court’s denial of his

proffered jury instruction on constructive possession. A party is entitled to a jury instruction

when it is a correct statement of the law and when there is some basis in the evidence to

support giving the instruction. Vidos v. State, 367 Ark. 296, 308, 239 S.W.3d 467, 476 (2006).

The model instruction is presumed to be accurate, and the party challenging its accuracy must

overcome that presumption. Thomas v. State, 370 Ark. 70, 84, 257 S.W.3d 92, 103 (2007).

“Nonmodel instructions are to be given only when the trial court finds that the model

instructions do not accurately state the law or do not contain a necessary instruction.” Bond v.

State, 374 Ark. 332, 340, 288 S.W.3d 206, 212 (2008). We will not reverse a circuit court’s

decision to give an instruction unless the court abused its discretion. Vidos, 367 Ark. at 308,

239 S.W.3d at 476.

       At trial, the circuit court read AMI Crim. 2d 64.420 to the jury. This model instruction

provided in part that

   [t]here are two kinds of possession, actual and constructive. Actual possession of a thing
   is direct physical control over it. Constructive possession exists when a person, although
   not in actual possession of a thing, has the right to control it and intends to do so, either
   directly or through another person or persons.
                                                 8
                                  Cite as 2017 Ark. App. 155


At trial, Pokatilov proffered the following instruction:

   In order to prove constructive possession, the State must establish beyond a reasonable
   doubt that 1) the defendant exercised care, control, and management over the controlled
   substance, and 2) that the defendant knew the matter possessed was a controlled substance.

The circuit court refused the proffered instruction. On appeal, Pokatilov claims this was an

abuse of discretion. He cites Fultz, Darrough, and Boston, and argues that the model instruction

was incomplete and inaccurate because it omitted the knowledge requirement. He further

claims that this violated his due-process rights.

       As previously stated, the case at bar is not a joint-occupancy case; therefore,

constructive possession did not require the additional joint-occupancy element of knowledge.

Under the facts of this case, the model instruction given to the jury was correct. Furthermore,

our supreme court has held that the language contained in other model instructions describing

constructive possession, which is identical to the language in AMI Crim. 2d 64.420, accurately

states the law. Walley v. State, 353 Ark. 586, 601, 112 S.W.3d 349, 357 (2003) (holding that the

identically worded model instruction on constructive possession was a “legally sufficient”

statement). Accordingly, we hold that the circuit court did not abuse its discretion in rejecting

Pokatilov’s proffered instruction.

       Pokatilov’s third point on appeal also involves jury instructions. During deliberations,

the jury wrote the following question to the court: “Are we judging on Defendant’s knowledge

of having the drug or just possession. Actual possession or constructive possession.” In

response, Pokatilov’s counsel asked the court again to give his proffered instruction, arguing

that the jury was clearly confused by the model instruction. The court refused, telling the jury

to make its decision based on the evidence presented and the instructions submitted. Pokatilov
                                                9
                                 Cite as 2017 Ark. App. 155

claims that the court abused its discretion in refusing to reinstruct the jury with his proffered

instruction. We disagree. As set forth above, the model instruction was not inaccurate. We

affirm on this point.

       For his final point on appeal, Pokatilov makes five arguments regarding the denial of

his motion to suppress. In reviewing the denial of a motion to suppress evidence, this court

conducts a de novo review based on the totality of the circumstances, reviewing findings of

historical facts for clear error and determining whether those facts give rise to reasonable

suspicion or probable cause, giving due weight to inferences drawn by the circuit court. Jones

v. State, 2014 Ark. App. 649, at 4, 448 S.W.3d 214, 217–18. We defer to the superior position

of the circuit court to pass upon the credibility of witnesses. Id., 448 S.W.3d at 218. We will

reverse only if the circuit court’s ruling is clearly against the preponderance of the evidence.

Id., 448 S.W.3d at 218.

       Pokatilov first argues that he has standing to pursue an appeal of the suppression issue

because he had a possessory interest as a bailee. The circuit court found that Pokatilov had

standing, and the State does not dispute this finding on appeal.

       Pokatilov next challenges the circuit court’s finding that Watkins had probable cause

to make the traffic stop. A police officer may stop and detain a motorist if the officer has

probable cause to believe that a traffic violation has occurred. Freeman v. State, 2012 Ark. App.
144, at 5, 391 S.W.3d 682, 685. Probable cause is defined as facts or circumstances within a

police officer’s knowledge that are sufficient to permit a person of reasonable caution to

believe that an offense has been committed by the person suspected. Laime v. State, 347 Ark.
142, 153, 60 S.W.3d 464, 472 (2001). In assessing the existence of probable cause, our review


                                               10
                                  Cite as 2017 Ark. App. 155

is liberal rather than strict. Id., 60 S.W.3d at 472. Whether a police officer has probable cause

to make a traffic stop does not depend on whether the driver was actually guilty of the violation

which the officer believed to have occurred. Id., 60 S.W.3d at 472.

       In this case, the circuit court found that Watkins had probable cause to stop Pokatilov

pursuant to section 27-51-104:

       (a) It shall be unlawful for any person to drive or operate any vehicle in such a careless
       manner as to evidence a failure to keep a proper lookout for other traffic, vehicular or
       otherwise, or in such a manner as to evidence a failure to maintain proper control on
       the public thoroughfares or private property in the State of Arkansas.

               (b) It shall be unlawful for any person to operate or drive any vehicle on the
               public thoroughfares or private property in the State of Arkansas in violation of
               the following prohibited acts:

                      ...

                      (6) To operate any vehicle in such a manner which would cause a failure
                      to maintain control.

Ark. Code Ann. § 27-51-104(a), (b)(6) (Repl. 2010).

       Pokatilov contends that Watkins lacked probable cause to make the stop because there

is no video evidence that his carrier crossed the white line; if he crossed the line it was not a

violation of section 27-51-104; and if he crossed the line it was reasonable due to the icy

roadway.

       Here, Watkins testified that he saw Pokatilov violate a traffic law—crossing the white

line onto the shoulder multiple times. Bedsole v. State, 104 Ark. App. 253, 255, 290 S.W.3d 607,

608 (2009) (noting that the officer’s initial traffic stop of the appellant was lawful because the

officer witnessed appellant’s car cross the fog line onto the shoulder). According to Watkins,

this was particularly dangerous, because there was ice on the shoulder—not the roadway.


                                               11
                                   Cite as 2017 Ark. App. 155

Pokatilov cites no authority for his proposition that video evidence of the traffic violation is

required. Therefore, we affirm the circuit court’s finding that the stop was based on probable

cause.

         Before moving to Pokatilov’s next argument, we note that the circuit court also found

that Watkins had authority, under Arkansas Code Annotated section 23-13-217, to stop

Pokatilov’s commercial carrier in his capacity as a certified highway officer with the

Department of Transportation.2 Pokatilov does not challenge this finding. When an appellant

fails to attack a circuit court’s independent, alternative basis for its ruling, we will not reverse.

May v. State, 2016 Ark. App. 605, at 5, ___ S.W.3d ___, ___.

         Pokatilov’s third argument under the motion-to-suppress point on appeal involves

Arkansas Rule of Criminal Procedure 3.1:

         A law enforcement officer lawfully present in any place, may, in the performance of his
         duties, stop and detain any person who he reasonably suspects is committing, has
         committed, or is about to commit (1) a felony, or (2) a misdemeanor involving danger
         of forcible injury to persons or of appropriation of or damage to property, if such
         action is reasonably necessary either to obtain or verify the identification of the person
         or to determine the lawfulness of his conduct. An officer acting under this rule may
         require the person to remain in or near such place in the officer’s presence for a period
         of not more than fifteen (15) minutes or for such time as is reasonable under the
         circumstances.

         2Thisstatute gives authority to certified highway officers to (A) require the operator of
motor vehicles, engaged in intrastate or interstate movements and subject to the rules and
regulations of the Motor Carriers Act, to stop, exhibit, and submit for inspection all documents
required to be carried in that vehicle or by that operator pursuant to the regulations regarding
the operator or operators of that vehicle, including, but not limited to, the operator or driver’s
duty status or hours-of-service records, bills of lading, waybills, invoices, or other evidences
of the character of the lading being transported in the vehicle, as well as all records required
to be carried by the regulations concerning that vehicle; (B) inspect the contents of the vehicle
for the purpose of comparing the contents with bills of lading, waybills, invoices, or other
evidence of ownership or of transportation for compensation; and (C) require the operator to
submit the vehicle for a safety inspection pursuant to the rules and regulations, if deemed
necessary by the officers. Ark. Code Ann. § 23-13-217(c)(1)(A)–(C) (Supp. 2013).
                                                 12
                                  Cite as 2017 Ark. App. 155

Our criminal rules define “reasonable suspicion” as “a suspicion based on facts or

circumstances which of themselves do not give rise to the probable cause requisite to justify a

lawful arrest, but which give rise to more than a bare suspicion; that is, a suspicion that is

reasonable as opposed to an imaginary or purely conjectural suspicion.” Ark. R. Crim. P. 2.1

(2016). Our supreme court has further said that “[w]hether there is reasonable suspicion

depends on whether, under the totality of the circumstances, the police have specific,

particularized, and articulable reasons indicating that the person may be involved in criminal

activity.” Laime, 347 Ark. at 155, 60 S.W.3d at 473.

       Pokatilov contends that his continued detention (almost one hour in length) was not

based on reasonable suspicion and violated Rule 3.1. He asserts that Watkins’s bases for the

detention—that Pokatilov was argumentative, nervous, and unable to present proper

paperwork—were not legitimate and “appear to have been manufactured.” He maintains that

he was not argumentative or nervous and that he presented all the paperwork Watkins

requested.

       Pokatilov’s argument turns on the circuit court’s weighing of the evidence and

credibility findings. The circuit court did not believe Pokatilov. It believed Watkins’s testimony

that he had reason to suspect that Pokatilov was engaging in criminal activity (based on his

demeanor, responses to questioning, and paperwork). We defer to the superior position of the

circuit court to pass upon the credibility of witnesses. Jones, 2014 Ark. App. 649, at 4, 448
S.W.3d at 218.

       As for the extended length of the stop, it is well settled that as part of a valid traffic

stop, a police officer may detain a traffic offender while he completes certain routine tasks and


                                               13
                                   Cite as 2017 Ark. App. 155

that those routine tasks are unrelated to a Rule 3.1 detention. Laime, 347 Ark. at 157, 60 S.W.3d

at 474. Watkins also testified that the detention took extra time because, in his role as a certified

highway officer, he had many documents to review in order to perform his inspection of the

six vehicles on the carrier. Watkins testified that during the long silences on the video of the

stop, he was reviewing Pokatilov’s paperwork and typing the inspection report. Considering

the totality of the circumstances, we hold that the circuit court did not err in finding that there

was reasonable suspicion of a felony sufficient to justify the continued detention.

       Pokatilov’s fourth motion-to-suppress argument is that his continued detention “is

equivalent to an arrest” and that pretextual arrests are forbidden.3 However, Pokatilov fails to

develop or cite convincing authority for this argument. This court does not research or

develop arguments for appellants. Eastin v. State, 2010 Ark. 275, at 5. Therefore, we affirm.

       Pokatilov’s fifth and final argument under the motion-to-suppress point on appeal is

that the circuit court erred in finding that Pokatilov’s consent was freely given. He argues that

“it was obvious to [him] that he would not be able to leave until a search occurred.”

       The test for a valid consent to search is that the consent be voluntary, and voluntariness

is a question of fact to be determined from all the circumstances. Freeman v. State, 2012 Ark.

App. 144, at 6, 391 S.W.3d 682, 685. The validity of consent is a factual question, and the

circuit court’s finding of fact will not be reversed unless it is shown to be clearly erroneous.

Gonder v. State, 95 Ark. App. 144, 150–51, 234 S.W.3d 887, 893 (2006). When the testimony of

an officer and an appellant are in direct conflict on the issue of consent to search, the decision



       3Pokatilov concedes that in Arkansas, pretextual stops are permissible. State v. Harmon,
353 Ark. 568, 576, 113 S.W.3d 75, 79–80 (2003).
                                                 14
                                  Cite as 2017 Ark. App. 155

amounts simply to the question of which witness to believe, which is a decision left to the trier

of fact. Nelson v. State, 365 Ark. 314, 320, 229 S.W.3d 35, 41 (2006).

       The transcript of the video shows that when Watkins asked Pokatilov whether he

minded if Watkins searched the vehicles on the carrier, Pokatilov responded, “Nope, not at

all.” At the suppression hearing, Pokatilov testified that he consented to the search because he

did not feel like he was free to leave until his vehicle was searched. At trial, he testified that

when Watkins asked for consent to search the vehicles, Pokatilov said, “Go for it. They’re not

my cars. I’m just a transporter.” He explained that he was not nervous and did not feel he had

anything to hide.

       Pokatilov’s testimony is inconsistent. His statement in the video and his testimony at

trial demonstrate that his consent was voluntarily given. However, at the suppression hearing

and on appeal, he claims his consent was not voluntary. Watkins’s testimony was not

inconsistent—he testified at the suppression hearing and at trial that Pokatilov consented to

the search. Credibility of the witnesses is an issue for the finder of fact. Menne v. State, 2012
Ark. 37, at 8, 386 S.W.3d 451, 456. Therefore, we hold that the circuit court did not clearly err

in determining that the evidence proved that Pokatilov voluntarily consented to the search.

We affirm the circuit court’s denial of Pokatilov’s motion to suppress.

       Affirmed.

       GRUBER, C.J., and GLADWIN, HARRISON, WHITEAKER, and BROWN, JJ., agree.

       VIRDEN, KLAPPENBACH, and HIXSON, JJ., dissent.

       BART F. VIRDEN, Judge, dissenting. I respectfully dissent on the limited issue of

whether Mr. Pokatilov was entitled to a jury instruction regarding his knowledge of the


                                               15
                                 Cite as 2017 Ark. App. 155

contraband found in a vehicle he was hauling on his transport. Specifically, I disagree with the

resulting state of the law and potential for abuses. I feel that, in any common-carrier or

commercial-vehicle situation, when the driver is charged as Mr. Pokatilov was, the jury should

be instructed in accordance with a joint-occupancy situation. Granted, the actual term “joint

occupancy” does not describe this situation, i.e., Mr. Pokatilov was the only one in the truck

and had the keys to the vehicles on the trailer; but that analysis is currently the only way to

instruct the jury on the requirement of knowledge of the contraband. If one reads “joint

occupancy” to mean that more than one person was responsible for the cargo and its contents

being transported, the cases can be read in complete harmony. The nearest case on point is

Boston v. State, 69 Ark. App. 155, 12 S.W.3d 245 (2000), where this court concluded that

       [t]he State’s argument that, because the vehicles were traveling together, the jury could
       have inferred that the appellant was an additional person in control of the contraband,
       is not persuasive. The State would essentially have us remove the knowledge
       requirement from the constructive possession analysis by holding that when a driver
       agrees to carry a parcel that belongs to another person in his car, and the parcel is later
       found to contain contraband, this conduct is sufficient to demonstrate the driver knows
       the container holds contraband. We decline to so hold. While this conduct may be
       sufficient to demonstrate control of the container, it is not sufficient to demonstrate
       knowledge of the contents of the container, and our case law clearly requires the State
       must prove both elements to show constructive possession.

Id. at 160, 12 S.W.3d at 248–49 (citations omitted) (emphasis added).

       In Boston, the defendant was driving a car, and another person not in the car with the

defendant had placed her suitcase containing marijuana in the trunk of the defendant’s car.

Although that other person was not in the defendant’s car, she was found to have been

traveling with the defendant. The difference is merely one of degree. Unless the driver has

complete and total control of the contents in his or her vehicle, the State should be required

to prove knowledge, and the jury should be so instructed.
                                               16
                                    Cite as 2017 Ark. App. 155

       In this case, the jury might well have found that Mr. Pokatilov did have knowledge, but

the jury was not instructed on that point. Counsel for Mr. Pokatilov correctly predicted that

not instructing the jury on knowledge invited confusion:

DEFENSE COUNSEL:                 And specifically, the real issue in this case is whether the
                                 Defendant knew the matter possessed was a controlled
                                 substance. And, as I say, that’s the issue. This is a statement of
                                 the law. The AMCI instruction by itself, 64.420, doesn’t say that,
                                 or doesn’t accurately say that. And in as much as the Arkansas
                                 Supreme Court twice and the Court of Appeals once has
                                 specifically said this. We know it’s the law, and we submit that
                                 this is something the jury should have in order to understand
                                 what the State’s burden of proof is.

By clarifying that every common-carrier case with similar facts be treated as a joint-occupancy

case for purposes of instructing the jury, we would be giving the jury the tools needed to make

the required findings of fact.

       Certainly our facts are different from Boston, supra, but what about any other

commercial-truck driver? Are we going to say those drivers are in sole possession and control

and therefore impart a form of strict liability? Or are we going to allow the jury to determine—

as was requested by this jury—whether the driver knew of the contraband?

       The drivers and companies are protected from civil forfeiture in this situation by a

specific statute. Arkansas Code Annotated section 5-5-201(b)(1) (Repl. 2013) provides that

“[n]o conveyance used by any person as a common carrier in the transaction of business as a

common carrier is subject to forfeiture under this subchapter unless it appears that the owner

or other person in charge of the conveyance was a consenting party or privy to the commission

or attempt to commit the offense.”

       The bar should not be lower to prove a criminal offense.


                                                  17
                            Cite as 2017 Ark. App. 155

I am authorized to say that Judges Klappenbach and Hixson join in this dissent.

Jeff Rosenzweig, for appellant.

Leslie Rutledge, Att’y Gen., by: Amanda Jegley, Ass’t Att’y Gen., for appellee.




                                       18